DETAILED ACTION
This Office action is in response to the applicant's filing of 05/22/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 08/05/2019, canceled claims 1-24 and newly added claims 25-45. Claims 25-45 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/23/2019, 08/23/2019, and 07/15/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 25-45 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, 
Step 2A, Prong I: Independent claims 25, 32, and 39 recite a method, apparatus, and computer program product for automatically approving promotion structures that have values that fall within satisfied ranges/bands. Under Step 2A, Prong I, claims 25, 32, and 39 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving promotion structures that have values that fall within satisfied ranges/bands is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving an indication of a service offered by a merchant; retrieving one or more promotion option structures associated with the service offered by the merchant; providing the retrieved one or more promotion option structures associated with the service offered by the merchant; receiving a selection of one or more options and a descriptor associated respectively with each of the one or more options; determining whether the selection of the one or more options satisfies automatic approval requirements; ranking each of a plurality of promotion options; identifying a predefined percentile of top-ranking previously offered promotion options; determining a highest value of a price, a value, and a discount; determining a lowest value of each of the price, the value, and the discount; calculating each of a price band, a value band, and a discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value; determining whether the selection satisfies requirements of the corresponding band; in an instance in which the selection satisfies the automatic approval requirements, automatically approving the promotion structure and providing a message indicative of automatic approval; and in an instance in which the selection does not satisfy the automatic approval requirements, providing a message indicative of a lack of pre-approval and one or more particular options that fails to satisfy the requirements of automatic approval. These further 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 25, 32, and 39 have recited the following additional elements: Graphical User Interface, Structure Database, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 25, 32, and 39 are not found to integrate the judicial exception into a practical application because the Graphical User Interface, as recited, is merely reciting receiving inputs and displaying data. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. Graphical User Interface, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 25, 32, and 39 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0151], for implementing the graphical user interface, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and 
Dependent claims 26-31, 33-38, and 40-45 further recite the method, apparatus, and computer program product of claims 25, 32, and 39, respectively. Dependent claims 26-31, 33-38, and 40-45 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 25, 32, and 39. For example, claims 26-31, 33-38, and 40-45 further describe the limitations for determining if the selections satisfy the corresponding band – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 26-31, 33-38, and 40-45, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 25-27, 29-34, 36-41, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,676,639 to Perlman in view of U.S. Patent 8,010,404 to Wu.

Claims 25-31, 32-38, and 39-45 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 25:
Perlman teaches:
A method for providing a service configured to parse constituent elements of previously offered promotion options to provide foundational structures for automatically generating and evaluating for automatic approval of future promotions, thus enabling a merchant to quickly and efficiently generate promotion structures without the delay of waiting on human approval, the method comprising (Perlman: Col. 10 Lines 32-35): 
providing a graphical user interface (GUI) configured to (i) present a sequence of windows providing selectable information and (ii) receive selections (i.e. merchant or payee GUI presents a sequence of windows and receives inputs/selections) (Perlman: Col. 5 Lines 40-47 “The promotion ;
receiving an indication of a service offered by a merchant (i.e. receiving promotion information associated with merchant) (Perlman: Col. 5 Lines 40-47 “The promotion processor 200 receives input defining and associating a promotion, a payee, and a condition from either or both of the payee user interface 220 and the administrator user interface 225. The user interface is provided on a display device. The administrator user interface may also receive input to define a price to charge the payee for the promotion. The promotion processor 200 processes the data it receives and facilitates a variety of promotion functionalities.”);
retrieving, from a structure database, one or more promotion option structures associated with the service offered by the merchant (i.e. retrieving promotion rules from promotions rules database) (Perlman: Col. 5 Lines 51-62 “In these implementations, promotions can be based upon data corresponding to the one or more conditions. In an example implementation of the system, the promotion processor 200 generates promotion rules in response to the input received from the user interfaces 220, 225. It then stores the promotion rules in the promotion rules database 210. The promotion processor is configured to receive transaction data identifying the payee and the payer, and compares the transaction data with the promotion rules stored in the promotion rules database 210 to identify the promotion rule or rules associated with the payee identification and any additional conditions.”);
providing, via the GUI, the retrieved one or more promotion option structures associated with the service offered by the merchant (i.e. providing promotion rules based on received inputs) (Perlman: ;
receiving, via the GUI from the merchant, a selection, from among the one or more promotion option structures associated with the service offered by the merchant, of one or more options and a descriptor associated respectively with each of the one or more options, the one or more options including at least one of a price, a value, or a margin, and the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin (i.e. receiving selections of promotion rules/conditions, wherein the promotions is indicative of a price, value, or margin such as a merchant providing input to define price for promotion) (Perlman: Col. 5 Lines 32-47 "In this example, the data stores 110 include a user account database 205 that stores user account and demographic information, and a promotion rules database 210 that stores promotion rules. The promotion processor 200 may also receive data from one or more merchant systems 104 through the network 106. In this example the merchant system is a payee website 215. The promotion processor 200 receives input defining and associating a promotion, a payee, and a condition from either or both of the payee user interface 220 and the administrator user interface 225. The user interface is provided on a display device. The administrator user interface may also receive input to define a price to charge the payee for the promotion. The promotion processor 200 processes the data it receives and facilitates a variety of promotion functionalities.");
determining whether the selection of the one or more options satisfies automatic approval requirements (i.e. determining if any promotions that satisfy the promotional conditions/rules can be applied) (Perlman: Col. 5 Lines 51-62 “In these implementations, promotions can be based upon data corresponding to the one or more conditions. In an example implementation of the system, the promotion processor 200 generates promotion rules in response to the input received from the user interfaces 220, 225. It then stores the promotion rules in the promotion rules database 210. The promotion processor is configured to receive transaction data identifying the payee and the payer, and compares the transaction data with the promotion rules stored in the promotion rules database 210 to identify the promotion rule or rules associated with the payee identification and any additional conditions.”),
calculating each of a price band, a value band, and a discount band, each of the price band, the value band, and the discount band comprised of each of the highest value, the lowest value and an indication of additional values in between the highest value and the lowest value (i.e. calculating/determining conditions such as ranges of spending level or dollar value and associated range of discount level for a promotion) (Perlman: Col. 6 Lines 54-67 "An example funds facilitation system 108 can also set conditions or parameters on a promotion, for example, by using non-overlapping ranges, such as by awarding a different discount value depending upon the dollar value of the purchase being made. For example, if a user spends more than $5.00 (e.g., $5.01-$10.00), they get a $1.00 discount, and if a user spends more than $10.00 (e.g., $10.01 or more), they get a $3 .00 discount. In another example, the percentage discount can be different depending on the dollar value of the purchase being made. For example, if a user spends up to $10.00 ($0.01-$10.00), they receive a 5 percent discount, if a user spends from $10.01 to $20.00, they receive a 10% discount, and if a user spends $20.01 or more, they receive a 15% discount."),
determining whether the selection, the selection being indicative of a value of the one or more options including at least one of the price, the value, or the margin, satisfies requirements of the corresponding band (i.e. determining whether the received information satisfies the requirements of the price or discount band) (Perlman: Col. 6 Lines 54-67 "An example funds facilitation system 108 can also set conditions or parameters on a promotion, for example, by using non-overlapping ranges, such as by awarding a different discount value depending upon the dollar value of the purchase being made. For example, if a user spends more than $5.00 (e.g., $5.01-$10.00), they get a $1.00 discount, and if a user spends more than $10.00 (e.g., $10.01 or more), they get a $3 .00 discount. In another example, the percentage discount can be different depending on the dollar value of the purchase being made. For example, if a user spends up to $10.00 ($0.01-$10.00), they receive a 5 percent discount, if a user spends from $10.01 to $20.00, they receive a 10% discount, and if a user spends $20.01 or more, they receive a 15% discount.");
in an instance in which the selection satisfies the automatic approval requirements, automatically approving the promotion structure and providing a window within the GUI configured to display a message indicative of automatic approval (i.e. promotions are automatically generated and approved based on rules/conditions wherein a pre-approval window is also displayed) (Perlman: Cols. 5-6 Lines 51-1 “In these implementations, promotions can be based upon data corresponding to the one or more conditions. In an example implementation of the system, the promotion processor 200 generates promotion rules in response to the input received from the user interfaces 220, 225. It then stores the promotion rules in the promotion rules database 210. The promotion processor is configured to receive transaction data identifying the payee and the payer, and compares the transaction data with the promotion rules stored in the promotion rules database 210 to identify the promotion rule or rules associated with the payee identification and any additional conditions. The promotion processor 200 applies the promotion rule to the transaction data. The promotion processor then delivers any ; and
in an instance in which the selection does not satisfy the automatic approval requirements, providing a window within the GUI configured to display a message indicative of a lack of pre-approval and one or more particular options that fails to satisfy the requirements of automatic approval (i.e. if promotion does not satisfy the condition then the promotion or discount is not authorized) (Perlman: Col. 11-12 Lines 64-5 "For example, other data from the user account is compared with a defined condition in order to determine if the transaction will be authorized and/or processed. Examples of user account data that may be used to determine whether to authorize the transaction and/or discount or special pricing to apply to the transaction and/or other promotional benefits to associate with the transaction includes payment source information, recent transaction activity information, or location information." Furthermore, Figs. 3 and 4 disclose providing a window within the GUI configured to display the lack of approval.).
Perlman does not explicitly disclose wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises: ranking each of a plurality of promotion options; identifying a predefined percentile of top-ranking previously offered promotion options; determining, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount; determining, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount; and wherein the price band represents a range of prices that can be included in a promotion structure, a value band being a range of values associated with the promotion structure, and the margin band being a range of margins being associated with the promotion structure.
However, Wu further discloses:
wherein determining whether the selection of the one or more options satisfies automatic approval requirements comprises: ranking each of a plurality of promotion options (i.e. promotions are ordered or ranked graphically based on their forecasted profit) (Wu: Cols. 63-64 Lines 65-20 "Price and Promotion Response Analysis is based on models estimated using historical sales data as found in Point-Of-Sales (POS) data. The causalities in this POS data, such as pricing and promotion, are inputted into the models to generate reliable demand models for products. These models may be developed on a product level, demand group level, line level or category level. These models for product share and sales are used to forecast the impact of user-specified incremental price changes and promotional effects. These forecasts may then be plotted, or otherwise graphically represented, to provide the user with a powerful tool for understanding the sensitivity of a product's response to price and promotional changes.”); 
identifying a predefined percentile of top-ranking previously offered promotion options (i.e. identifying top 80th percentile of promotions in various stores) (Wu: Cols. 16-17 Lines 56-10 “This base price is subjected to further analysis for accuracy using cross-store checking (Step 1215). This may be accomplished by analyzing the base price data for each product within a given store. A curve is generated for each product by plotting price of the product over a time period. This curve defines the price distribution for each product. The 80th percentile for base price is then calculated for the analyzed product (i.e., the base price point below which 80% of the analyzed product (over the modeled time interval) is priced). This is referred to as the "in store 80th percentile" for that product. A calculation is then made of the average 80th percentile for price of the analyzed product across all stores (the cross-store 80th percentile). Each store's prices are then merged with each other store to calculate the average 80th percentile for base price over all stores. The stores are then analyzed product by product. If the base price for a th percentile for base price and if the in-store 80th store percentile is more than 50% different from the cross-store 80th percentile, this store is flagged as an outlier for the analyzed product.”); 
determining, from the predefined percentile of the top-ranking previously offered promotion options, a highest value of a price, a value, and a discount (i.e. bands represent highest value or the maximum range) (Wu: Fig. 69 and Col. 77 Lines 25-35 “FIG. 69 shows an exemplary diagram illustrating price response analysis interface for selecting measurement indices, shown generally at 6900. Here the Product Response Scatter Plot 6512 may be seen. The Product Response Scatter Plot 6512 provides insight into how products/demand groups/categories react to a given price change. Selecting any point on the scatter plot brings up the name of the selected product/ demand group/line group/category at 6912. The User 2210 may select the measure (Unit Volume, Revenue, Profit) for which the forecasted percent Lift is displayed in the scatter plot on the Measure Selector 6914.” Furthermore, as illustrated in Fig. 65 the options are displayed according to ascending order with respect to Revenue or Profit. Even further, as cited in Col. 75 Lines 25-32 “The process begins from step 5362 of FIG. 53. The process then proceeds to step 6202 where the minimum and maximum price changes are calculated. These changes represent the smallest and largest week-to-week retail price changes observed for the product in any store during the modeling period (e.g., -10% to 15%). This metric provides some indication of how much trust a user may place in forecasted lifts resulting from larger changes to the retail price.”); 
determining, from the predefined percentile of the top-ranking previously offered promotion options, a lowest value of each of the price, the value, and the discount (i.e. bands represent lowest value or the minimum range) (Wu: Fig. 69 and Col. 77 Lines 25-35 “FIG. 69 shows an exemplary diagram illustrating price response analysis interface for selecting ; and 
wherein the price band represents a range of prices that can be included in a promotion structure, a value band being a range of values associated with the promotion structure, and the margin band being a range of margins being associated with the promotion structure (i.e. price range, discount range, and revenue range) (Wu: Fig. 69 and Col. 64 Lines 42-51 “In some embodiments, each curve displayed by the PRA is the forecasted lift across a range of price changes (e.g., -50% to +50% of the base price, in increments of 10% changes), Temporary Price Reductions (TPRs ), or discounts, (e.g., 0% to 50% price discounts, in increments of 10% ), or a promotion flag (Ad, Display, Multiples) in combination with a range of TPRs. The base price change increments, TPR increments, and promotional lifts reported in the PRA may be configured by a user or the statistician responsible for creating the reports.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Wu’s band represent a range of values associated with the promotion option, determining highest and lowest range of values for each band and establishing the band from a top percentile to Perlman’s determining whether the promotion structure satisfies automatic approval requirements. One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 32 and 39:
All limitations as recited have been analyzed and rejected to claim 25. Claim 32 recites “An apparatus for providing a service configured to parse constituent elements of previously offered promotion options to provide foundational structures for automatically generating and evaluating for automatic approval of future promotions, thus enabling a merchant to quickly and efficiently generate promotion structures without the delay of waiting on human approval, the apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” (Perlman: Cols. 13-14 Lines 66-5) perform the steps outlined in method claim 25. Claim 39 recites “A computer program product for providing a service configured to parse constituent elements of previously offered promotion options to provide foundational structures for automatically generating and evaluating for automatic approval of future promotions, thus enabling a merchant to quickly and efficiently generate promotion structures without the delay of waiting on human approval, the computer program product comprising a non-transitory computer-readable storage medium storing computer program code that, when executed by an apparatus, causes the apparatus to:” (Perlman: Cols. 13-14 Lines 66-5) perform the steps outlined in method claim 25. Claims 32 and 39 do not teach or define any new limitations beyond claim 25. Therefore they are rejected under the same rationale.

With respect to Claim 26:
Perlman teaches:
The method of claim 25, wherein determining whether the selection satisfies requirements of the corresponding band comprises determining whether a selected price falls within, inclusive of the highest value and the lowest value, of the price band (i.e. determining whether pricing parameter satisfies rule) (Perlman: Col. 9 Lines 4-16 "Pricing parameters 305 can be based upon, for example, date range of validity, value of offer, or volume/size of payee/merchant(s). For example, a different fee can be charged to each participating merchant(s) depending on a parameter such as sales volume. In some implementations, a fee can be charged in addition to or in lieu of a standard transaction fee, for each use of the promotion. In some implementations, a fee can be charged for each change to promotion code configuration (e.g. early expiration, extension of validity, or a change to valid account parameters). The fee may be charged at the generation of the promotion rule, or when the promotion is delivered to the payer.”).
With respect to Claims 33 and 40:
All limitations as recited have been analyzed and rejected to claim 26. Claims 33 and 40 do not teach or define any new limitations beyond claim 26. Therefore they are rejected under the same rationale.

With respect to Claim 27:
Perlman teaches:
The method of claim 25, wherein determining whether the selection satisfies requirements of the corresponding band comprises determining whether a selected value falls within, inclusive of the highest value and the lowest value, of the value band (Perlman: Col. 6 Lines 54-58 “An example funds facilitation .
With respect to Claims 34 and 41:
All limitations as recited have been analyzed and rejected to claim 27. Claims 34 and 41 do not teach or define any new limitations beyond claim 27. Therefore they are rejected under the same rationale.

With respect to Claim 29:
Perlman does not explicitly disclose the method of claim 25, wherein the determination, from the predefined percentile of the top-ranking previously offered promotion options, of the highest value of the price, the highest value of the value, the highest value of the discount, the lowest value of the price, the lowest value of the value, and the lowest value are determined from one or more particular peer groups.
However, Wu further discloses wherein the determination, from the predefined percentile of the top-ranking previously offered promotion options, of the highest value of the price, the highest value of the value, the highest value of the discount, the lowest value of the price, the lowest value of the value, and the lowest value are determined from one or more particular peer groups (i.e. new base price is established by determining the maximum and minimum of the top 80th percentile for price or the threshold of standard deviations of the top percentile price for the specific store or particular peer group) (Wu: Col. 16-17 Lines 59-3 “A curve is generated for each product by plotting price of the product over a time period. This curve defines the price distribution for each product. The 80th percentile for base price is then calculated for the analyzed product (i.e., the base price point below which 80% of the analyzed th percentile" for that product. A calculation is then made of the average 80th percentile for price of the analyzed product across all stores (the cross-store 80th percentile). Each store's prices are then merged with each other store to calculate the average 80th percentile for base price over all stores.” Furthermore, as cited in Col. 17 Lines 20-34 “The outlier store's base price is adjusted for the analyzed product such that it lies only two (2) standard deviations away from the average cross-store 80th percentile for base price over all stores. In some embodiments, this threshold of deviations from the average to be analyzed may be configurable. This is illustrated in FIG. 12D. The average 80th percentile price over all stores is shown as "Q". If a flagged store has a base price for an analyzed product beyond two (2) STD from the mean, as shown by data point 1250, that data point is corrected by moving the data point to the "edge" at two (2) STD (as shown by the arrow) from the mean. That point 1251 is shown having a new base price of V.”).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time of the invention, to add Wu’s band represent a range of values associated with the promotion option, determining highest and lowest range of values for each band and establishing the band from a top percentile to Perlman’s determining whether the promotion structure satisfies automatic approval requirements. One would have been motivated to do this in order to provide "an improved system and method for price and promotion response analysis that is accurate, rapid and efficient.” (Wu: Col. 1-2 Lines 67-1).
With respect to Claims 36 and 43:
All limitations as recited have been analyzed and rejected to claim 29. Claims 36 and 43 do not teach or define any new limitations beyond claim 29. Therefore they are rejected under the same rationale.

With respect to Claim 30:
Perlman teaches:
The method of claim 25, wherein the selection comprises an expiration date, and determining whether the selection satisfies requirements of the corresponding band comprises determining whether the selected expiration date falls within, inclusive of the highest value and the lowest value, of an expiration date band (i.e. if date is within satisfies expiration date conditions for promotions) (Perlman: Col. 7 Lines 14-17 "The funds facilitation system 108 may set activation and expiration date and time conditions for a promotion. In a related function, the funds facilitation system 108 can expire a promotion code early or extend the expiration date/time of a promotion code.”).
With respect to Claims 37 and 44:
All limitations as recited have been analyzed and rejected to claim 30. Claims 37 and 44 do not teach or define any new limitations beyond claim 30. Therefore they are rejected under the same rationale.

With respect to Claim 31:
Pearlman teaches:
The method of claim 25, wherein each promotion option structure is comprised of promotion options (i.e. each promotion rule represents a type or class of discount or promotion) (Perlman: Col. 6 Lines 54-67 “An example funds facilitation system 108 can also set conditions or parameters on a promotion, for example, by using non-overlapping ranges, such as by awarding a different discount value depending upon the dollar value of the purchase being made. For example, if a user spends more than $5.00 (e.g., $5.01-$10.00), they get a $1.00 discount, and if a user spends more than $10.00 (e.g., $10.01 or more), they get a $3 .00 discount. In another example, the percentage discount can be .
With respect to Claims 38 and 45:
All limitations as recited have been analyzed and rejected to claim 31. Claims 38 and 45 do not teach or define any new limitations beyond claim 31. Therefore they are rejected under the same rationale.


Claims 28, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman and Wu in further view of U.S. Patent 8,082,175 to Rosenberg.

With respect to Claim 28:
Perlman and Wu do not explicitly disclose the method of claim 25, wherein determining whether the selection satisfies requirements of the corresponding band comprises determining whether a selected margin falls within, inclusive of the highest value and the lowest value, of the margin band.
However, Rosenberg further discloses determining whether a selected margin falls within, inclusive of the highest value and the lowest value, of the margin band (Rosenberg: Col. 7-8 Lines 66-6 " Similarly, for pure-revenue strategy 304, the revenue objective is achieved by finding the highest revenue for the promotion event that meets margin budget 146. The highest revenue offer 204 and price rule 206 for each product generates the highest revenue for the promotion event. Typically, however, the overall high revenue solution is below margin budget 146, and a search is made for the highest feasible selection of products, offers 204, and price rules 206.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Rosenberg’s determining whether a margin associated with the promotion structure falls below a predetermined margin to Perlman’s determining whether the promotion structure satisfies automatic approval requirements. One would have been motivated to do this in order to "efficiently process the astronomical number of products and combinations to arrive at an optimal promotion plan and forecast demand in response to the promotion plan.” (Rosenberg: Col. 1 Lines 43-46).
With respect to Claims 35 and 42:
All limitations as recited have been analyzed and rejected to claim 28. Claims 35 and 42 do not teach or define any new limitations beyond claim 28. Therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2013/0317894 to Zhu disclosing a method for efficiently and consistently calculating and/or comparing discount offers across a variety of discount types.
U.S. Publication 2014/0278880 to Lemphers disclosing a method for processing a third-party online coupon.
U.S. Publication 2011/0131567 to Tirk disclosing a method for fine-tuned usage-based pricing schemes to be created based on system-defined metrics and developer-defined metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 13, 2021